Order entered May 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00568-CV

                       IN RE JUAN ALBERTO ESTRADA, Relator

                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F9326578-PJ

                                          ORDER
                           Before Justice Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. By letter dated April 23, 2015 relator requested the return of two birth certificates

filed with the petition for writ of mandamus. We GRANT the request and direct the Clerk to

return the birth certificates to relator. We ORDER relator to bear the costs of this original

proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE